Title: Decr. 19th. 1765.
From: Adams, John
To: 


       A fair Morning after a severe Storm of 3 days and 4 Nights. A vast Quantity of rain fell.
       About 12. O Clock came in Messrs. Crafts and Chase and gave me a particular Account of the Proceedings of the Sons of Liberty on Tuesday last, in prevailing on Mr. Oliver to renounce his Office of Distributor of Stamps, by a Declaration under his Hand, and under his Oath, taken before Justice Dana, in Hanover Square, under the very Tree of Liberty, nay under the very Limb where he had been hanged in Effigy, Aug. 14th. 1765. Their absolute Requisition of an Oath, and under that Tree, were Circumstances, extreamly humiliating and mortifying, as Punishment for his receiving a Deputation to be Distributor after his pretended Resignation, and for his faint and indirect Declaration in the News Papers last Monday.
       About one O’Clock came in Mr. Clark, one of the Constables of the Town of Boston, with a Letter from Mr. Wm. Cooper their Town Clerk in these Words
       
        
         
          
           Sir
          
          I am directed by the Town to acquaint you, that they have this day voted unanimously, that Jeremiah Gridley, James Otis, and John Adams Esqrs. be applied to, as Council to appear before his Excellency the Governor in Council, in Support of their Memorial, praying that the Courts of Law in this Province may be opened. A Copy of said Memorial will be handed you, on your coming to Town. I am sir, your most obedient hum. sert.,
          
           Wm. Cooper Town Clerk
           Boston Decr. 18th. 1765
           John Adams Esqr.
          
         
        
       
       The Reasons which induced Boston to choose me, at a distance, and unknown as I am, The particular Persons concerned and measures concerted to bring this about, I am wholly at a loss to conjecture: as I am, what the future Effects and Consequences will be both with Regard to myself and the Public.
       But when I recollect my own Reflections and Speculations Yesterday, a part of which were committed to Writing last Night, and may be seen under Decr. 18th, and compare them with the Proceedings of Boston Yesterday of which the foregoing Letter informed me, I cannot but Wonder, and call to Mind my Ld. Bacons Observation, about secret invisible Laws of Nature, and Communications and Influences between Places, that are not discoverable by Sense.
       But I am now under all obligations of Interest and Ambition as well as Honour, Gratitude and Duty, to exert the Utmost of my Abilities, in this important Cause. How shall it be conducted? Shall we contend that the Stamp-Act is void? That the Parliament have no legal Authority to impose Internal Taxes upon Us?—Because We are not represented in it? And therefore that the Stamp Act ought to be waived by the Judges, as against natural Equity and the Constitution? Shall we use these, as Arguments for opening the Courts of Law? Or shall We ground ourselves on Necessity only.
      